IN THE UNITED STATES COURT OF APPEALS
                FOR THE FIFTH CIRCUIT


                                No. 16-60179
                                                           United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
JOSE SANTOS MEJIA, also known as Jose Santos Zavala-Mejia,
                                                     June 20, 2018
                                                             Lyle W. Cayce
            Petitioner                                            Clerk

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

            Respondent




                     Petition for Review of an Order of
                     the Board of Immigration Appeals


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:
     Our prior opinion, Mejia v. Sessions, 881 F.3d 421 (5th Cir. 2018), is
withdrawn, and a revised opinion will be forthcoming.